DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by  Kakuko et al. Pub. No. US 20190147601 A1.
	Regarding Claim 1, Kakuko teaches an image processing apparatus (Fig. 1 and Para 28,  information processing apparatus) comprising: 
	one or more memories storing instructions (Para 8 information processing apparatus including a memory); and 
	one or more processors executing the instructions (Para 8,  a processor coupled to the memory and the processor configured to execute a process) to: 
	extract a foreground image corresponding to an object included in a processing image (Para 31, moving object area extraction unit 11 extracts a moving object area i.e., extract a foreground image which is an image area corresponding to a moving object that appears in each frame based on a comparison result of the preceding and the following frames of the moving image input by the camera 2 i.e., corresponding to an object included in a processing image) using a background image corresponding to the processing image (Para 28, detects a background image 3 corresponding to the background other than a moving object that appears as a foreground from the input moving image i.e., using a background image corresponding to the processing image); 
	generate the background image from the processing image (Para 34, If a moving object area having a position tracked by the moving object area tracking unit 13 is included in a frame, the background area determination unit 14 determines an image area excluding the moving object area i.e., extract a foreground image to be a background area of each frame i.e., generate the background image from the processing image); 
	determine whether it is allowed (Para 43, the background update unit 15 reads a background image from the background saving unit 16 that saves background images detected up to the preceding frame of the frame to be processed and adds the background image detected from the frame to be processed i.e., determine whether it is allowed and also see Para 87 Fig. 9A Step S9 i.e.,  the background area determination unit 14 determines an area (background area) to be updated in the background image in the background saving unit 16 based on the moving object area extracted by the moving object area extraction unit 11 and the tracking result by the moving object area tracking unit 13 (S9)) to update the background image for use in the extraction (Para 43, Thereby, the background update unit 15 updates the background image saved by the background saving unit 16 as a background image up to the frame to be processed i.e., to update the background image for use in the extraction and also see Para 88); and 
	based on a result of the determination, update the background image for use in the extraction using the generated background image (Para 43, the background update unit 15 outputs the updated background image as a background image 3).
	Regarding Claim 2, Kakuko teaches wherein the one or more processors execute the instructions to receive a setting as to whether to allow an update of the background image for use in the extraction, and in the determination, it is determined that an update of the background image for use in the extraction is not allowed upon receipt of the setting indicating that an update of the background image is not allowed (Para 44-45 and 87).
	Regarding Claim 3, Kakuko teaches wherein in the determination, it is determined that an update of the background image for use in the extraction is allowed upon receipt of the setting indicating that an update of the background image is allowed (Para 88). 
	Regarding Claim 4, Kakuko teaches wherein the one or more processors execute the instructions to set a timing to generate the background image, in the generation, the background image is generated based on the timing set (Para 68).
	Regarding Claim 5, Kakuko teaches wherein in the determination, it is determined that an update of the background image is not allowed in case where a proportion of the foreground image to the processing image is larger than a predetermined threshold (Para 67).
	Regarding Claim 6, Kakuko teaches wherein in the determination, if is determined that an update of the background image is allowed in a case where the proportion of the foreground image to the processing image is smaller than the predetermined threshold (Para 111).
	Regarding Claim 7, Kakuko teaches wherein in the determination, it is determined that an update of the background image is not allowed in a case where a percentage of pixels in the processing image that are determined as the background image is lower than a predetermined percentage (Para 4).
	Regarding Claim 8, Kakuko teaches wherein in the determination, it is determined that an update of the background image is allowed in a case where the percentage of the pixels in the processing image that are determined as the background image is higher than the predetermined percentage (Para 4). 
	Regarding Claim 9, Kakuko teaches wherein in the determination, it is determined that an update of the background image is not allowed in case where a proportion of the foreground image to the processing image is larger than a predetermined threshold or a percentage of pixels in the processing image that are determined as the background image is lower than a predetermined percentage (Para 67).
	Regarding Claim 10, Kakuko teaches wherein in the determination, it is determined that an update of the background image is allowed in a case where the proportion of the foreground image to the processing image is smaller than the predetermined threshold and the percentage of the pixels in the processing image that are determined as the background image is higher than the predetermined percentage (Para 4). 
	Regarding Claim 11, Kakuko teaches wherein the one or more processors execute the instructions to receive a setting as to a timing to generate the background image, and in the generation, the background image is generated based on the timing set (Para 88). 
	Regarding Claim 12, Kakuko teaches wherein in the determination, if is determined that an update of the background image is not allowed in a case where the object is motionless or not extractable as the foreground image by the extraction (Para 44).
	Regarding Claim 13, it has been rejected for the same reasons as claim 1 and further teaches a non-transitory computer readable storage medium storing a program for causing a computer to function as an image processing apparatus (Fig. 1 and Para 28)..
	Regarding Claim 14, it has been rejected for the same reasons as claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adsumilli et al. Pub. No. US 20200228730 A1 - AUTOMATIC COMPOSITION OF COMPOSITE IMAGES OR VIDEOS FROM FRAMES CAPTURED WITH MOVING CAMERA
Kida Pub. No. US 20200020086 A1 - INFORMATION PROCESSING METHOD AND INFORMATION PROCESSING APPARATUS
Matsui Pub. No. US 20190236791 A1 - IMAGE PROCESSING APPARATUS, IMAGE PROCESSING METHOD, AND STORAGE MEDIUM
Yano et al. Pub. No. US 20190082160 A1 - IMAGE PROCESSING SYSTEM, IMAGE PROCESSING APPARATUS, IMAGE PROCESSING METHOD, AND PROGRAM
Itakura Pub. No. US 20180089523 A1 - IMAGE PROCESSING APPARATUS, IMAGE PROCESSING METHOD, AND STORAGE MEDIUM
Kawano Pub. No. US 20160171332 A1 - IMAGE PROCESSING APPARATUS, IMAGE PROCESSING METHOD, AND STORAGE MEDIUM
Koboyama Pub. No. US 20160012599 A1 - INFORMATION PROCESSING APPARATUS RECOGNIZING CERTAIN OBJECT IN CAPTURED IMAGE, AND METHOD FOR CONTROLLING THE SAME
Tojo Pub. No. US 20140056473 A1 - OBJECT DETECTION APPARATUS AND CONTROL METHOD THEREOF, AND STORAGE MEDIUM
Tojo Pub. No. US 20120288153 A1 - APPARATUS FOR DETECTING OBJECT FROM IMAGE AND METHOD THEREFOR
Vendrig Pub. No. US 20110149117 A1 - METHOD OF  FOREGROUND /BACKGROUND SEPARATION
Gope et al. Pub. No. US 20080181507 A1 - Image manipulation for videos and still images
WO 2018056355 A1 - MONITORING DEVICE
Background Modeling and Foreground Extraction Scheme for HD Traffic Bayonet – 2014
ROBUST SEGMENTATION AND REPRESENTATION OF FOREGROUND KEY-REGIONS IN VIDEO SEQUENCES - 2001

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647